DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2021 has been entered.
                                                Status of claims
Claims 7-9, 17-19, 21 and 22 as amended and new claims 23-29 as filed on 9/09/2021 are pending.
Election/Restrictions
Newly submitted claims 23-29 directed to invention(s) that is/are independent or distinct from the invention originally claimed for the following reasons: 
The amended claims 7-9, 17-19, 21 and 22 are directed to a specific strain and to the uses thereof.  Applicant has received action(s) on the merits for the originally presented claims drawn to the specific strain and uses thereof. 
New claims 23-29 are directed to an invention or to several groups of inventions, drawn to a probiotic bacteria producing exopolysaccharide and uses thereof including: 1) a method of producing/selecting and culturing  a probiotic bacteria producing 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 23-29 have been withdrawn from consideration as being directed to non-elected invention(s).  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 7-9, 17-19, 21 and 22 as amended on 9/09/2021 are under examinations in the insntst office action. 
Claim Rejections - 35 USC § 112
				                Deposit
	Claims 7-9, 17-19, 21 and 22 as amended are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 7-9, 17-19, 21 and 22 require one of ordinary skill in the art to have access to a specific microorganism Lactobacillus paracasei IJH-SONE68 (NITE BP-02242).  
Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the 
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because NITE has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent overcomes this rejection.  
However, a copy of deposit receipt is required as the evidence of strain viability. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
 Claims 7-9 recite a composition comprising a bacterial strain Lactobacillus paracasei IJH-SONE68 (NITE BP-02242) and a generic carrier. The bacterial strain Lactobacillus paracasei IJH-SONE68 (NITE BP-02242) is a naturally occurring bacteria found in nature as disclosed in the as-filed specification (par. 0018 on page 8; par. 0044 on page 16). The claim-recited carrier including pharmaceutical liquid or solid, food, drink and cosmetic are generic are not different from natural product such as water, salts, milk. Therefore, a combination of a bacterial strain and a carrier as claimed is no more than a combination of natural products. The claim-recited amounts of bacterial cells belonging to the species of Lactobacillus paracasei are found/present in natural products such as fermented milk; for example: see abstract of the reference by Chen, Yen-Po et al. (J Sci Food Agric. 2016, 96, 6, 2154-60; which is previously cited in the office action mailed on 1/26/2021). 
Therefore, this judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Response to Arguments
Applicant's arguments filed on 9/0/2021 have been fully considered and the prior response arguments were revisited but they are not all found persuasive.
Deposit requirement rejection has been reinstated because deposit requirement is only partially met. The required deposit statement was filed on 4/08/2021 is noted. The same letter also states that a copy of deposit receipt was filed concurrently. However, this copy is not found in the insntst file. A copy of deposit receipt is required as the evidence of strain viability. Please, file (refile) a copy of deposit receipt of the claimed strain. 
Claim rejection under 35 U.S.C. 101: Claims 7-9 as amended remain rejected for the reasons above. It is also noted that Applicants previously argued that artificial or intentional preservation of a product is a feature that distinguishes over natural product and/or phenomenon. It is noted that as-filed specification describes that lactic bacteria of the instant application is subjected to “freeze-drying” to enable a high survival rate of viable bacteria (page 11, par. 0026) comparable to the claimed amounts. However, claims are not limited to “freeze-dried” cells. 
Claim rejection under 35 U.S.C. 101 over claims 17-19 has been withdrawn because method of making a composition with the claimed strain comprises active steps of manipulating the active ingredients to provide for final product of specific contents. 
Claim rejection under 35 U.S.C. 101 over claims 21 and 22 has been withdrawn because the claimed methods are limited by a specific population of people in need of administering a therapeutic composition with the claimed strain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 12, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653